Case 2:11-cv-10278-RGK-RAO Document 116 Filed 09/30/20 Page 1 of 3 Page ID #:986




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   CONSTRUCTION LABORERS                 CASE NO.: 2: :11-cv-10278 RGK (RAOx)
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE             [PROPOSED]
                                           XXXXXXXXXX RENEWAL OF
     COMPANY, a Delaware limited           JUDGMENT BY CLERK
13   liability company,
                                           [NO HEARING SCHEDULED]
14                    Plaintiff,
15              v.
16   SABAS PEREZ AGUILAR, an
     individual also known as PEREZ A.
17   SABAS, SABAS PEREZ and SAVAS
     PEREZ doing business as PERSA
18   CONSTRUCTION; etc., et al,
19                      Defendants.
20

21         Judgment Debtor, SABAS PEREZ AGUILAR, an individual also known as
22   PEREZ A. SABAS, SABAS PEREZ and SAVAS PEREZ doing business as PERSA
23   CONSTRUCTION (“JUDGMENT DEBTOR”), having had Judgment entered against
24   JUDGMENT DEBTOR on February 28, 2013.
25         NOW, upon application of Plaintiff and Judgment Creditor, CONSTRUCTION
26   LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
27   ADMINISTRATIVE COMPANY, a Delaware limited liability company, the
28   administrator, agent for collection and a fiduciary to the LABORERS HEALTH AND
                                           1
Case 2:11-cv-10278-RGK-RAO Document 116 Filed 09/30/20 Page 2 of 3 Page ID #:987




 1   WELFARE TRUST FUND FOR SOUTHERN CALIFORNIA, CONSTRUCTION
 2   LABORERS PENSION TRUST FOR SOUTHERN CALIFORNIA,
 3   CONSTRUCTION LABORERS VACATION TRUST FOR SOUTHERN

 4   CALIFORNIA, LABORERS TRAINING AND RE-TRAINING TRUST FUND FOR

 5
     SOUTHERN CALIFORNIA, FUND FOR CONSTRUCTION INDUSTRY
     ADVANCEMENT, CENTER FOR CONTRACT COMPLIANCE, LABORERS
 6
     CONTRACT ADMINISTRATION TRUST FUND FOR SOUTHERN
 7
     CALIFORNIA and LABORERS' TRUSTS ADMINISTRATIVE TRUST FUND
 8
     FOR SOUTHERN CALIFORNIA, (hereinafter referred to as "JUDGMENT
 9
     CREDITOR"), upon declaration that JUDGMENT DEBTOR has failed to pay the
10
     total amount of said Judgment and is indebted to JUDGMENT CREDITOR.
11
           An Abstract of Judgment was recorded as follows:
12
                 Date:              County:             Instrument No.:
13
                 January 14, 2015 Los Angeles           #20150048925
14
           A Judgment Lien was filed with the California Secretary of State as follows:
15
                 Date:                    Instrument No.:
16
                 January 7, 2015          #15-7444388054
17
           The money Judgment against JUDGMENT DEBTOR is renewed in the amount
18
     of $80,190.64 as follows:
19
               Judgment Entered:                    $ 125,332.52
20
               Credits Against the Judgment:        $ (46,272.72)
21
               Accrued Interest From February       $       1,130.84
22
               28, 2013 to September 21, 2020:
23
                                         TOTAL: $        80,190.64
24

25

26   DATED: ______________                     Kiry Gray
                                          _________________________________
            September 30, 2020
27                                             CLERK OF THE COURT
28                                                  Jennylam
                                           ___/s/______________________________
                                                   Deputy Clerk
                                               2
Case 2:11-cv-10278-RGK-RAO Document 116 Filed 09/30/20 Page 3 of 3 Page ID #:988




 1                                  PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3         I am employed in the County of Los Angeles, State of California. I am over the
     age of 18 years and not a party to the within action; my business address is 3550
 4   Wilshire Boulevard, Suite 2000, Los Angeles, California 90010-2421.
 5          On September 23, 2020, I served the foregoing document described as
     [PROPOSED] RENEWAL OF JUDGMENT BY CLERK on the interested parties
 6   in this action by first class United States mail and by placing
 7             the original      x a true copy thereof enclosed in a sealed envelope
     addressed as follows:
 8

 9                                      Perez A. Sabas
                                         Sabas Perez
10                            Savas Perez dba Persa Construction
                                             xxxx
11                              Agoura Hills, California xxxxx
12

13    X    (By Mail) As follows: I am "readily familiar" with the firm's practice of
           collection and processing correspondence for mailing. Under that practice it
14         would be deposited with U.S. postal service on that same day with postage
           thereon fully prepaid at Los Angeles, California in the ordinary course of
15         business. I am aware that on motion of the party served, service is presumed
           invalid if postal cancellation date or postage meter date is more than one day
16         after date of deposit for mailing in affidavit.
17
      X   (Federal Court) I declare that I am employed in the office of a member of the
18        bar of this court at whose direction the service was made.
19        Executed on September 23, 2020, at Los Angeles, California.
20

21                                                      Maria Hughes
22

23

24

25

26
27

28
